Fourth Court of Appeals
                               San Antonio, Texas
                                   December 19, 2014

                                  No. 04-14-00844-CV

           IN THE INTEREST OF N.R.V., A.M.A.F. AND I.I.F., CHILDREN,

                 From the 38th Judicial District Court, Real County, Texas
                             Trial Court No. 2013-3094-DC
                    The Honorable Cathy O. Morris, Judge Presiding


                                     ORDER
       Robin Brame's notification of late reporter's record is hereby GRANTED. Time is
extended to December 22, 2014.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court